UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VACHE HOVHANNISYAN,

                      Petitioner,                     17 Cr. 350 (LAP)
                                                     19 Civ. 3624 (LAP)
-against-
                                                  MEMORANDUM AND ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

     Petitioner Vache Hovhannisyan (“Mr. Hovhannisyan”) seeks a

writ,   pursuant     to   28   U.S.C.   §    2255,   to     vacate   his     sentence

following a guilty plea in the United States District Court,

Southern District of New York.              (Motion To Vacate Pursuant To 28

U.S.C. § 2255 On Behalf Of Vache Hovhannisyan (“Pet. Mot.”), dated

Apr. 22, 2019 [dkt. no. 1141].)              Mr. Hovhannisyan pleaded guilty

to participating in a conspiracy to conduct the affairs of a

racketeering enterprise, in violation of 18 U.S.C. § 1962(d).

(June 15, 2018 Sentencing Hearing Transcript (“Sentencing Tr.”),

dated   Jul.   17,   2018      [dkt.   no.   921],    at    2.)      Based    on   Mr.

Hovhannisyan’s       plea,     Judge    Katherine      B.     Forrest      sentenced

Petitioner to a term of 48 months’ imprisonment, followed by 2

years’ supervised release, and imposed a mandatory $100 special

assessment.    (Sentencing Tr. at 12-14.)




                                         1
     Mr. Hovhannisyan argues that his counsel was ineffective on

a number of grounds.          For the following reasons, the Petition is

DENIED.

                                  BACKGROUND

     On June 6, 2017, based on evidence developed by the United

States Attorney’s Office for the Southern District of New York, a

grand jury returned an indictment charging Mr. Hovhannisyan and

twenty-six others with racketeering conspiracy and related crimes

as part of the criminal Shulaya Enterprise.                        The indictment

specifically    charged   Mr.     Hovhannisyan     in    connection     with    two

categories     of   predicate      crimes:   the        use   of     false    state

identification documents to negotiate checks drawn on various

victim banks, and a cargo theft scheme.             (See Letter Response in

Opposition by USA to Petitioner’s § 2255 motion (“Opp.”), dated

May 2, 2019 [dkt. no. 1148].)

     Following Mr. Hovhannisyan’s arrest, the Government began

discussions     about     a     potential    plea       agreement      with     Mr.

Hovhannisyan’s counsel, Bradley Henry, Esq.               On February 9, 2018,

after multiple rounds of negotiations, the Government tendered Mr.

Hovhannisyan its first and only proposed plea agreement, which

would become the parties’ executed plea agreement.                     (See Adams

Decl., Opp. Exhibit A). Accordingly, in an appearance before Judge

Forrest on February 20, 2018, Mr. Hovhannisyan entered into a

written plea agreement with the Government as to a single count of

                                       2
racketeering conspiracy involving two predicate acts: a conspiracy

to commit interstate cargo theft and the sale of such stolen cargo,

in violation of 18 U.S.C. §§ 371, 2314, and 2315; and a conspiracy

to commit fraud relating to identification documents, in violation

of 18 U.S.C. § 1028(f).     (February 20, 2018 Change of Plea Hearing

Transcript (“Plea Tr.”), dated Mar. 19, 2018 [dkt. no. 623]).

     At the plea hearing, Mr. Hovhannisyan, after being placed

under oath, engaged into a colloquy with the Court, consistent

with the requirements of Fed. R. Crim. P. 11. (Plea Tr. at 4).

Specifically, Judge Forrest confirmed that Mr. Hovhannisyan had

the capacity to understand the proceedings, that he felt he “had

enough time to speak with Mr. Henry about the plea agreement and

the terms of the plea agreement,” that he understood the terms of

the plea agreement prior to signing, and that he understood the

parties’ stipulations with respect to the applicable Sentencing

Guidelines calculation.     (Id. at 6-7, 8, 12, 16-17.)

     The   Court   then   turned   to       Mr.   Hovhannisyan’s   allocution,

whereupon he admitted to the conduct that made him guilty of the

charged offense.     Specifically, Mr. Hovhannisyan admitted under

oath to the following: he had agreed with individuals involved

with the Shulaya Enterprise “to buy or sell items from cargo

shipments taken by the group and using fake IDs to cash checks; he

had entered such an agreement while understanding the purpose of

the group was to engage in fraudulent activity for monetary gain;

                                        3
and he had been aware that he or his coconspirators were in

possession of five or more fake IDs to be used in the check cashing

scheme.    (Id. at 25-27.)   Following this, Judge Forrest accepted

Mr. Hovhannisyan’s plea of guilty to Count One of the Indictment.

     On June 15, 2018, Mr. Hovhannisyan appeared before Judge

Forrest again for a sentencing hearing.        Prior to this hearing,

the Probation Department had prepared a presentence investigation

report (“PSR”) that, among other things, included an independent

Guidelines calculation that differed in part from the parties’

stipulated Guidelines analysis.1        Notably, however, neither the

Court nor either of the parties adopted the PSR’s guidelines

analysis or its role adjustment.        (See generally Sentencing Tr.)

The Court reviewed the particulars of Mr. Hovhannisyan’s conduct,

noting his production and distribution of false identifications

as such conduct pertained solely to the check-cashing scheme and

the cargo scheme but made no reference to or suggestion of identity

theft.    (Sentencing Tr. at 11.)   Before imposing its sentence, the

Court asked whether Mr. Hovhannisyan wished to make any statement,

whereupon he made the following remarks: “I just want to say I’m

really sorry for what I did.   That’s all I can say.     I apologize.”

(Sentencing Tr. at 9.)    The Court then sentenced Mr. Hovhannisyan


1
 The PSR calculation differed based on a difference in the PSR’s
“grouping” analysis and the PSR’s inclusion of a two-level
enhancement for acting as a supervisor. See U.S.S.G. § 3B1.1(c);
PSR ¶¶ 25-40.
                                    4
to 48 months’ imprisonment, a term of imprisonment that fell within

the parties’ stipulated Guidelines sentencing range.

                              LEGAL STANDARD

      To prevail on a claim of ineffective assistance of counsel,

a   defendant   must   overcome   the       “strong   presumption”   that   his

counsel’s   conduct     was   reasonable        and   show   that    counsel’s

performance fell below “an objective standard of reasonableness”

under “prevailing professional norms.”            Strickland v. Washington,

466 U.S. 668, 687-90 (1984). The defendant must do more than “show

that the errors had some conceivable effect on the outcome of the

proceeding.”     Id.; see also United States v. Acevedo, 229 F.3d

350, 356 (2d Cir. 2000).

      The defendant must also “affirmatively prove prejudice” by

showing that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”       Strickland, 466 U.S. at 694.         Only if

the defendant meets his burden on both of these elements may a

reviewing court conclude that “counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment” and

that the defendant was, as a result, deprived of a fair proceeding.

Strickland, 466 U.S. at 687.

      To prevail on a claim of ineffective assistance of counsel in

connection with a plea offer, a defendant must show that counsel’s

performance was deficient and that he was, in fact, prejudiced by

                                        5
that substandard performance.           See Lafler v. Cooper, 566 U.S. 156,

163 (2012).    Where the defendant says he was misled by his counsel

about the sentence he would receive, the critical question is

whether he was “‘aware of the actual sentencing possibilities and,

if not, whether accurate information would have made any difference

in his decision to enter a plea.’” Ventura v. Meachum, 957 F.2d

1048, 1058 (2d Cir. 1992) (quoting Hunter v. Fogg, 616 F.2d 55, 58

(2d Cir. 1980)).

                                     DISCUSSION

     As noted above,          Mr. Hovhannisyan has made a variety of

arguments     in    support     of    his       Petition    alleging   ineffective

assistance:        first,   that      his       Counsel    failed   adequately   to

investigate the evidence regarding a charge of identity theft;

second, that Counsel did not challenge a sentencing enhancement

based on an aggravated role; third, that Counsel failed to convey

a two-year plea offer from the Government; fourth, that Counsel

failed adequately to assist him at the sentencing hearing; and

finally,    that      Counsel        failed       to    convey   the   deportation

consequences of the plea agreement.                    (Pet. Mot. at 9-16; Letter

Response to Government’s Opposition (“Pet. Reply”), dated Dec. 4,

2019 [dkt. no. 1226].)

     With respect to the first argument, Mr. Hovhannisyan argues

that Counsel’s failure “to investigate the evidence regarding the

identity theft charged, which enhanced Mr. Hovhannisyan’s offense

                                            6
level and consequently his sentence,” was both unreasonable and

prejudicial.        (Pet. Mot. at 9-10).             The Court rejects this claim

as inconsistent with the terms of the indictment and the plea

agreement.          As the Government correctly asserts, neither the

indictment nor the plea agreement included such a crime.                        (Opp. at

6.)    While Predicate Act Two indeed related to a conspiracy to

commit fraud relating to identification documents, it did not

encompass      identity     theft,       as      Mr.        Hovhannisyan       contends.

Additionally, Mr. Hovhannisyan admitted at his plea hearing that

he “agreed with individuals involved with the enterprise to buy or

sell items from cargo shipments taken by the group and using fake

IDs    to    cash    checks.”      (Plea       Tr.    at    25   (emphasis      added).)

Therefore, defense counsel’s conduct in this context could not

have risen to the level of objective unreasonableness.                         Moreover,

in light of         Mr. Hovhannisyan’s admission under oath that                       he

committed fraud relating to identification documents and has never

argued otherwise, the Court finds a lack of prejudice and thus

rejects this claim.

       Mr.   Hovhannisyan       next    argues       that    Counsel’s       failure   “to

challenge the adequacy of the court’s factual findings on the §

3B1.1(c)      enhancement”       rendered        such        counsel     impermissibly

ineffective. (Pet. Mot. at 10-11.) However, this claim also lacks

a basis in the factual and procedural record.                    As noted above, the

plea    agreement       itself    did     not        contemplate       any    sentencing

                                           7
enhancement,    and    the     Court   did    not     incorporate   any     such

enhancement.     To the extent the PSR contemplated a sentencing

enhancement    for    Mr.    Hovhannisyan’s    supervisory     role,   it    was

rejected by the parties, and most importantly, by the Court.                (See

Sentencing Tr. at 3-4.)         Accordingly, Mr. Hovhannisyan’s second

claim fails.

     Mr. Hovhannisyan’s third argument contends that his Counsel

was ineffective by failing to convey in a timely fashion a two-

year plea offer tendered by the Government.            (Pet. Mot. at 12-13.)

Mr. Hovhannisyan provides no further evidence in support of this

allegation. On the other hand, the Government, supported by a sworn

declaration from Assistant United States Attorney Adams, states

that no such offer was ever considered or extended to defense

counsel.   Rather, the Government tendered just one offer: the one

that became the written plea agreement.             Clearly, if no such offer

was ever tendered, defense counsel’s conduct could not have been

unreasonable.    Moreover, in Judge Forrest’s detailed questioning

of Mr. Hovhannisyan at the plea hearing, Mr. Hovhannisyan made

clear that there was nothing to suggest that “Mr. Henry had not

been effective. . . .” (Plea Tr. at 21.)                The Court finds Mr.

Hovhannisyan’s contention that he was made aware of the two-year

offer “[d]uring the plea stage” inconsistent with his approval of

Mr. Henry’s conduct at the plea hearing.                 (Pet. Mot. at 13.)

Therefore, Mr. Hovhannisyan’s third claim must also fail.

                                       8
       Next, Mr. Hovhannisyan claims that defense counsel advised

him “to remain mute before the sentencing judge,” when he had

wished to express remorse.      (Pet. Mot. at 16.)      Here too, Mr.

Hovhannisyan’s claim finds no basis in the record.        Rather, the

record indicates that the Court offered an opportunity for Mr.

Hovhannisyan to speak, that he spoke on his own behalf at the

sentencing hearing, and that he expressed remorse for his actions.

(Sentencing Tr. at 9.). Accordingly, the record underscores that

the unreasonableness prong of the Strickland test has not been

met.    Moreover, the Court carefully weighed all of the mitigating

circumstances,    including   defense   counsel’s   argument,   letters

submitted by Mr. Hovhannisyan, and Mr. Hovhannisyan’s statement at

the hearing, before imposing its sentence, thus defeating the

prejudice prong as well.      (Id. at 2,7.)   Accordingly, the Court

rejects Mr. Hovhannisyan’s fourth claim.

       Finally, in a letter to the Court dated December 4, 2019, Mr.

Hovhannisyan’s new attorney, Alkistis G. Meimaris, Esq., alleged

that Mr. Henry failed to tell Mr. Hovhannisyan his plea agreement

would render him subject to deportation.        (Pet. Reply at 1.)

However, the plea agreement itself, which Mr. Hovhannisyan signed,

states that “[t]he defendant recognizes that, if he is not a

citizen of the United States, his guilty plea and conviction make

it very likely that his deportation from the United States is

presumptively mandatory, and that, at a minimum, he is at risk of
                                  9
being deported.”           (Plea Agreement, Opp. Exihibit B, at 5-6.)

Additionally, Mr. Hovhannisyan confirmed to the Court at his plea

hearing that he understood the presumptively mandatory deportation

that    came    with   his   guilty    plea    and    conviction   and    that   he

“discussed       the   possible   immigration         consequences,      including

deportation,” with his lawyer, Mr. Henry.              (Plea Tr. at 5, 21-22.)

Mr.      Hovhannisyan’s final claim of ineffective assistance of

counsel thus fails as well.

                                  CONCLUSION

       For the foregoing reasons, Vache Hovhannisyan’s motion to

vacate pursuant to 28 U.S.C. § 2255 [dkt. no. 1141] is denied in

its entirety.       Because the Court finds that Mr. Hovhannisyan has

not    established     a   violation   of     his    constitutional   rights,    a

certificate of appealability will not issue.

       SO ORDERED.

Dated:         New York, New York
               April 14, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                        10
